DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Macleod does not teach the variable volume cavity as amended now claiming the components as a piston and piston chamber. However, a cavity is plainly defined as an empty space within an object, Macleod clearly recites a cavity is created between 144 and 148/1412 as the user moves the actuator and moves to zero volume when released. Further delineation of the cavity is needed to distinguish from the prior art.
Additionally, as previously recited, Macleod's cavity is between features 144 at its outlet end (144 end defining the piston) and 148/1412 (1412 defining the piston chamber), 1412 is stated in para. 97 as being integral: “second conduit 1412 could alternatively be made integrally with cover 148.” Such that reference numeral 148 was used directing the Applicant to para. 97 for further context. Thus, when the user moves the actuator dispensing channel end 144 recedes into the device opening the outlet and creating a volume cavity between 144 and 148/1412; and as the user lets go of the actuator the dispensing channel end moves up into the chamber reducing its volume to substantially zero and closing the outlet (Para. 98, describes this functionality in more detail).
Applicant argues that Macleod doesn’t teach the features of new claim 17. However, Macleod teaches said planar engagement in various other embodiments as evidenced in the rejection below, and such a modification would be obvious to one having ordinary skill in the art as it provides flush engagement for a better seal between the parts. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9, 11, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macleod (US 2007/0090133 A1).
Re: Claim 1, Macleod discloses the claimed invention including a dispensing device for dispensing a foamable product, the dispensing device comprising:
a dispensing channel (144), the dispensing channel having an inlet (144a) for communicating with a valve-element (12) of a container (10) containing the foamable product (Fig. 14, Para. 97, channel, valve container), and
an outlet (1414) for dispensing the foamable product; the dispensing channel further comprising a variable-volume cavity at the outlet (Fig. 14, cavity and outlet), 
wherein the variable-volume cavity is defined at least partly by a first component (148,1412) and a second component (144, 147) a piston chamber (1412) and the second component comprises a piston (144B) (Fig. 14).
 that is separate from and rigidly movably with respect to the first component to vary the volume of the variable-volume cavity between a first configuration and a second configuration (Figs. 14, Para. 97-98, separate and movable);
wherein the first component and the second component contact one another in the first configuration such that the first volume of the cavity is substantially zero (Depicted in Fig. 14, Para. 97, fluid tight engagement).
wherein, in the second configuration, the variable-volume cavity has a second volume and the outlet is open such that the foamable product can flow through variable-volume cavity to the outlet (Demonstrated in the embodiment of Fig. 3, Fig. 14 functions in the same way), wherein the second volume is greater than the first volume (Demonstrated in the embodiment of Figs. 2-3, depicts a second volume greater than the first, Fig. 14 functions in the same way).
Re: Claim 3, Macleod discloses the claimed invention including the outlet is defined by at least one opening (1414), the at least one opening being closed in the first configuration (Depicted in Fig. 14).
Re: Claim 4, Macleod discloses the claimed invention including the outlet is defined by a plurality of openings, wherein each of the plurality of openings is closed in the first configuration (Depicted in Fig. 14, Para. 97, spider legs split the opening into a plurality).
Re: Claim 5, Macleod discloses the claimed invention including the at least one opening is defined between the first component and the second component (Fig. 14).
Re: Claim 6, Macleod discloses the claimed invention including the at least one opening is defined in the first component (Depicted in Fig. 14, Para. 97, 1412 can integrated into first component).
Re: Claim 8, Macleod discloses the claimed invention including the second component is pivotally connected (145) with the first component (Fig. 14, Para. 97-98, pivotally connected).
Re: Claim 9, Macleod discloses the claimed invention including the second component is slidable relative to the first component (Fig. 14, Para. 97-98, slides down with respect to each other).
Re: Claim 11, Macleod discloses the claimed invention including the outlet is defined in an end of the piston chamber (Depicted in Fig. 14).
Re: Claim 12, Macleod discloses the claimed invention including the dispensing channel comprises a passage formed in the piston (Depicted in Fig. 14, Para. 97, forms passage).
Re: Claim 14, Macleod discloses the claimed invention including the second component seals against the first component to close the outlet (Depicted in Fig. 14, Para. 97-98, seals against)).
Re: Claim 16, Macleod discloses the claimed invention including at least one of the first component and the second component comprises an inwardly facing projection (1413) configured to plug the dispensing channel in the first configuration (Depicted in Fig. 14, Para. 97-98, inward facing projection on first component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macleod (US 2007/0090133 A1) as applied to claim 1 above.
Re: Claim 7, Macleod discloses the claimed invention including the first component comprises at least one inwardly facing projection (1413) configured to engage in the at least one opening in the second configuration except for the second configuration including an outward facing projection. However, Macleod teaches in an alternate embodiment for the second configuration including an outward facing projection (Fig. 11, Para. 94, alternate configuration with outward projection on second component). It has held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macleod by causing the projection to be located on the second component facing out as taught as an alternative in Fig. 11. Applicant appears to have placed no criticality on any particular position (see Specification/drawing where the projection is also placed on the first component facing inwardly) and it appears that the device of Macleod would work appropriately if made with the claimed projection.
Re: Claim 13, Macleod discloses the claimed invention including a dead volume at the outlet in the first configuration except for expressly stating less than about 100 mm3. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macleod by causing the dead volume to be less than about 100mm3. Applicant appears to have placed no criticality on any volume (see Specification wherein the dead volume has multiple values) and it appears that the device of Macleod would work appropriately if made within the claimed dead volume range.
Re: Claim 17, Macleod discloses the claimed invention including the piston and the piston chamber are in face-to-face contact with one another in the first configuration such that the first volume of the cavity is substantially zero except for expressly showing planar surfaces. However, Macleod teaches in an alternate embodiment planar face to face (112 in contact with 113) contact such that the volume is zero (Fig. 11A-11B). The court held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Macleod by causing face-to-face contact between piston/chamber as taught as an alternative in Fig. 11. Applicant appears to have placed no criticality on any particular configuration (see Specification/drawings where various face to face contacts are depicted) and it appears that the device of Macleod would work appropriately if made with the claimed planar face to face contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754